Title: To John Adams from Samuel Cooper, 14 August 1776
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      
       14. July Aug: 17676
      
     
     Your Letter of June 10, in Answer to mine on the Continental Currency, I have now to thank you for. Who brought it I know not, but it was never deliver’d to me till four days ago.
     A Number of the most sensible Gentlemen among us, with whom I have convers’d upon the Subject are fully of opinion that there is no Way they can at present think of, so effectual to promote public Credit in the Colonies, and consequently the grand Cause, as by having only Continental Bills pass among us. A thousand Inconveniences will be avoided by this, some of which begin already to take Place. An Officer of Rank in our Army at N. York in a Letter of 4th Aug: after mentioning the Dearness of Provision there, and that it requires double the Sum to support the Army there that it did here, writes me in these Words—“The Members of the Provincial Congress here refuse taking either Massachusetts, New Hampshire, R. Island or Connecticut Money, in pay for any Thing. Unless this is remedied, and a Stop put to such Impositions I am perswaded it will have a fatal Tendency. One of the Members who refused taking Massachusetts’ Money is named De Witt: This I know bieng present at the Time.” Nothing is more threatning to the Union of these States than Disputes of this Nature arising among us which would all be prevented by the proposed Plan. No State could esteem itself confin’d, or depriv’d of it’s Liberty by it, since it is to be understood that ev’ry State may borrow of the Congress according to it’s Exigencies; and were the Congress to originate a Plan of this Kind and propose it to the several States, I am perswaded they would all be so convinc’d of it’s great Utility if not absolutely Necessity as to desire it might take Place; and would in this Way obviate the Objection, and make it their own Act.
     I Yesterday saw Mr. Tracy of Newbury Port, just return’d from a Negotiation with Lord Howe, respecting the Officers and Crew taken in the Yankee Hero. He speaks in the highest Terms of the Politeness and insinuating Address of his Lordship, which I find made an Impression upon him: His Lordship, however, declar’d that he had no Powers to treat with us as independent States, and that the Sword must decide it. This military Commander and Negotiator seems to be of the cunning glozing Cast of Hutchinson and Lord North and I hope as short-sighted as either of them. Our People should be allowed, I think, Interviews with him as seldom as may be, and only in Cases of Necessity. For I am perswaded he hopes to find his Account in enlarging the Communication. The Foreigners, it seems, hir’d by Britain, have insisted much in Europe upon a Cartel—and perhaps may have a Promise not to be requir’d to fight till this Point is settled. Howe’s great Earnestness to have his Letter on this Subject receiv’d, favors such a Conjecture. If an absolute Refusal of a Cartel for the Germans should not be determin’d on, a long Negotiation on this Matter might tie their Hands for the remainder of this Campaign.
     The Papers will inform you of the many rich Captures that have been lately sent in to this Quarter. They have given a Spring to our naval Armaments, and ev’ry Body seems now engag’d in fitting out Privateers, tho’ I wish we had greater Plenty of the Means.
     Last Sunday, by Order of Council, the Declaration of Independency was read after divine Service thro this State with some Exception of Episcopalians. That Masterly Performance cannot fail of it’s deserved Weight upon the Minds of the People. I could wish, however, that some great Strokes I saw in a Manuscript Draught had not been omitted. I have been put in Pain by hearing of your ill Health. I hope your own, and that of our Friends with you is before now reestablished. Pray take the best Care of it for the Sake of your Friends and the Public. With every Sentiment of Esteem and Friendship, I am, my dear Sir, your most obedt. humle. Servant
    